PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/574,336
Filing Date: 18 Sep 2019
Appellant(s): Seibert, Trevor, G.



__________________
Steven C. Hurles
For Appellant


EXAMINER’S ANSWER






This is in response to the appeal brief filed on 29 July 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 11 February 2021 from which the appeal is taken have been modified by the pre-appeal brief conference decision dated 25 August 2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-5 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (Fig. 1) in view of Treacy (US 375,398).
Claims 7 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (Fig. 1) in view of Treacy (US 375,398), as applied to Claims 1-5 and 9-13 above, and further in view of Yong Gwan (KR 20170030676 A).
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (Fig. 1) in view of Treacy (US 375,398).

(2) Response to Argument
Regarding Claims 1 and 10, the Appellant argues, see page 13, that the prima facie rejection of Claim 1 is improper because the modification of Applicant’s Admitted Prior Art, hereinafter AAPA, in view of Treacy as set forth in the Final Office Action is based on a fundamental misunderstanding of the Treacy reference, that is tightening the bolt clamps the clip onto the bifurcated block, not directly onto the switch rod. The Appellant further argues, see pages 14-15, that it is pure conjecture that the connection established by the clip (G) of Treacy is more secure than the one already provided by the AAPA. The Appellant further argues, see page 15, that the Treacy reference is improper non-analogous art.	The Examiner would like to point out that the AAPA (see annotated Figure on Page 4) is modified by replacing the bolt bases (36a, 36b) with the C-shaped clip (G) having two sets of apertures (x, y) and with the bolt (12) of Treacy (see annotated Figures on Page 5), and not the whole clamping structure of Treacy, i.e. without the pin (I) and the bifurcated block (10). Therefore, the modified assembly union of AAPA in view of Treacy comprises a tube sleeve (22, of AAPA), a tie rod end having a tie rod shaft (26, of AAPA), the substituted C shaped clamp (G, of Treacy) with first threaded bolt fastener (12, of Treacy), and a second threaded bolt fastener (44, of AAPA). 

    PNG
    media_image2.png
    459
    669
    media_image2.png
    Greyscale

The Examiner would like to point out that one cannot show nonobvious by attacking references individually where the rejections are based on combination of references, i.e. AAPA in view of Treacy. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Nonetheless, Treacy (see annotated Figures on Page 5) teaches that, when the bolt (12, or the first threaded bolt fastener) is passed through the bows or fingers (a, b) of the clip (G) and through the bifurcated block (10), the pipe or rod (D) is clipped powerfully in the act of screwing up the bolt (12), the bows or fingers (a, b) are sprung toward each other, and the clip (G) is bound powerfully upon the pipe or rod (D) (see lines 54-62). With the clamp bases (36a, 36b) of the AAPA substituted with the clip (G) of Treacy and without the bifurcated block (10), screwing up the bolt (12) through the set of apertures (x) of the clip (G) would have the bows or fingers (a, b) spring toward each other, thereby tightening a curved inner surface (z) of the clip (G) and establishing a tight connection between the tube sleeve and the tie rod shaft of the AAPA.

    PNG
    media_image3.png
    639
    536
    media_image3.png
    Greyscale

Furthermore, the substituted clip (G) of Treacy having the two sets of apertures (x, y) provides two means of securing and tightening the tie rod shaft within the tube sleeve of AAPA. One (y) of which is for the second threaded bolt fastener (44, of AAPA; see Paragraph 0004 of the specification of the instant application) and the other (x) is for the first threaded bolt fastener (12, of Treacy) which, when tightened, is used spring the bows or fingers (a, b) of the clip (G) toward each other. One of ordinary skill in the art would have recognized that having the additional set of apertures (x) and the bolt (12, of Treacy) would provide a further securing means and tightening means between the tube sleeve and the tie rod shaft of AAPA as a backup and in addition to the set of apertures (y, of Treacy) and the second threaded bolt fastener (44, of AAPA).
In response to applicant's argument that Treacy is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).
Treacy (see annotated Figures on Page 5) discloses a connection between the clip (G) and the pipe or rod (D) using the bows or fingers (a, b) of the clip (G) that are sprung toward each other with the help of the bolt (12), effectively bounding the clip (G) upon the pipe or rod (D).
The inventor of the instant application (see reproduced and amended Fig. 3 on Page 7) discloses the C-shaped clamp (36) having two sets of apertures, (A, B) and a pair of fingers (38) which extend away from the curved inner surface and which are spaced apart from one another by a gap. The pair of fingers (38) comprises one (A) of the two set of apertures that are co-axially aligned with one another and that receive a fastener, in a form of a nut and bolt (42). Tightening the fastener (42) would have the fingers (38) spring toward each other and partially close the gap between the fingers, which in turn tightens the curved inner surface, creating a tightened connection between the clamp (36) and the tube sleeve (22) (see Paragraph 0031). 
Both Treacy and the inventor of the instant application disclose a similar configuration of a C-shaped clamp having a pair of fingers used to tighten its connection to a cylindrical member. Treacy is reasonably related to the problem of forming a tight and secure connection between a C-shaped clamp and a cylindrical member and is thereby a proper analogous art. 

    PNG
    media_image4.png
    613
    704
    media_image4.png
    Greyscale

Regarding Claims 3 and 12, the Appellant argues that the clamp of Treacy includes a bow and a bifurcated block which are separate components and, therefore, the clamp of Treacy is not monolithic.
The Examiner respectfully disagrees and would like to point out that the bifurcated block (10) is not included to replace and substitute the bolt bases (36a, 36b) of the AAPA. Rather, the C-shaped clip (G) of Treacy is only being used to substitute the bolt bases (36a, 36b) along with the accompanying bolt (12) to be inserted in the set of apertures (x) of the C-shaped clip (G), the C-shaped clip (G) being monolithic.
Regarding Claims 6 and 14, Applicant’s arguments, see line 5 of page 17 have been fully considered and are persuasive.  The rejections of Claims 6 and 14 have been withdrawn. 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
 /ALEXUS CAMERO/ Examiner, Art Unit 3678                                                                                                                                                                                                       
Conferees:
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678    
                                                                                                                                                                                                    /RICHARD A GOLDMAN/Examiner, Art Unit 3663                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.